Title: From Benjamin Franklin to Caroline (Charlotte)-Bertrande Chapelle de Jumilhac-Cubjac Bertin, [after 1 March 1783]
From: Franklin, Benjamin
To: Bertin, Caroline (Charlotte)-Bertrande Chapelle de Jumilhac-Cubjac


[after March 1, 1783]
Mr Franklin presents his respectful Compliments to Madame Bertine, and acquaints her that he long since gave the Recommendatory Letter and Passport desired, to the Portuguese Ambassador, who had before demanded the same thing: and that the Letter receiv’d thro’ her hands from M. le Baron de Jumilhac shall be duly attended to. He begs leave to assure M. Bertin of his sincere Attachement, and his Readiness to do upon her single Recommendation any thing that may be in his Power for her Friends
To be translated.—
